UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                      No. 17-2594



                             Jutrowski v. Twp. of Riverdale
                                 (D.N.J. 2-13-cv-07351)



                                        ORDER


       At the direction of the Court, the opinion filed on September 12, 2018 is vacated.
An amended opinion has been filed, which corrects the attorneys listed as counsel for the
State of New Jersey, Jeffrey Heimbach, James Franchino, and Col. Rick Fuentes and
spacing errors. No substantive change has been made to the opinion. As the
amendments do not affect the judgment, the time for filing a petition for rehearing
remains the same.


For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: September 14, 2018

kr/cc: Robert J. DeGroot, Esq.
       Matthew J. Lynch, Esq.
       Robert P. Preuss, Esq.
       Anthony P. Seijas, Esq.